Citation Nr: 1329143	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  08-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an eye condition.  

3.  Entitlement to service connection for a right knee condition.  

4.  Entitlement to service connection for a left knee condition.  

5.  Entitlement to service connection for a bilateral hip condition, claimed as secondary to degenerative joint disease of the bilateral knees.  

6.  Entitlement to service connection for a low back condition, claimed as secondary to degenerative joint disease of the bilateral knees.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to December 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge (VLJ); a copy of the transcript is associated with the record.  These matters were before the Board in February 2012 when they were remanded for additional development.  

The February 2012 remand included the matters of service connection for sinusitis and for tinnitus.  A February 2013 rating decision granted service connection for chronic maxillary sinusitis, and an April 2013 rating decision granted service connection for tinnitus.  The Veteran has not expressed disagreement with the rating decisions, and those matters are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In a July 2013 letter, the Veteran was informed that the Acting VLJ who conducted the June 2011 Travel Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In a response received by the Board in August 2013, the Veteran indicated that he wished to testify at another hearing at the RO before a VLJ via video conference.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a video conference hearing as requested.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a video conference hearing before a member of the Board.  Notification of the scheduled hearing should be sent to the Veteran's latest address of record, and a copy of the notice should be associated with the Veteran's claims file.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


